990 F.2d 519
CALIFORNIA MEN'S COLONY, UNIT II MEN'S ADV. COUNCIL,Plaintiff-Appellant,v.James ROWLAND, Director, James H. Gomez, Sara Bruce, LeslieBandaccari, Defendants-Appellees.
No. 90-55600.
United States Court of Appeals,Ninth Circuit.
April 14, 1993.

On Remand from the United States Supreme Court.
Before:  TANG, REINHARDT, and WIGGINS, Circuit Judges.

ORDER

1
Pursuant to the opinion of the United States Supreme Court, the prior judgment of this court is vacated and the case is remanded to the district court, where the motion for leave to file in forma pauperis must be denied.  Rowland v. California Men's Colony, --- U.S. ----, ----, 113 S.Ct. 716, 726, 121 L.Ed.2d 656 (1993).